Citation Nr: 1341713	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  08-04 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial compensable evaluation for a right hand disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1990 to September 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for a right hand disability, but assigned a noncompensable evaluation for that disability, effective October 1, 2006-the date following the Veteran's discharge from service.  The Veteran timely appealed his assigned evaluation.

The Veteran testified at a Board hearing in August 2013; a transcript of that hearing is associated with the claims file.


FINDING OF FACT

The evidence in this case demonstrates that the Veteran has pain and numbness in his right hand with gripping, grasping, and lifting heavy objects.


CONCLUSION OF LAW

The criteria establishing an initial 10 percent evaluation for the Veteran's right hand disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.45, 4.59, 4.71a, Diagnostic Codes 5216-30 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In the August 2013 hearing, the Veteran stated that he would be satisfied with a 10 percent evaluation for his right hand disability.  In light of the favorable decision and the award of an initial 10 percent evaluation for his right hand disability, no further discussion of VCAA notice is required at this time.  This decision represents a full award of benefits sought on appeal.

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7 (2013).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Currently, the Veteran has been assigned a noncompensable evaluation, effective October 1, 2006, for his right hand disability under 38 C.F.R. § 4.71a, Diagnostic Codes 5227-5226.  

The Veteran underwent a VA examination of his right hand in November 2006.  It was noted that he is right hand dominant.  He reported at that time that he generally did not have any pain, though he will wake up with minimal discomfort in the mornings when the weather was cold and rainy.  

An August 2007 VA treatment record reveals that the Veteran had pain complaints in his right wrist and hand.  The Veteran described the pain as numbness and some pain, primarily in his thumb and first finger.  The Veteran was diagnosed as having right hand pain at that time.  

The Veteran underwent another VA examination of his right hand in February 2011.  At that time, the Veteran reported he had some pain in his right thumb when he grabbed or gripped heavy items.  The thumb joint was also causing him much more pain on the ulnar aspect.  He further reported that during cold weather and when heavy-lifting, he had flare-ups, which could last during the day or the night.  He took Motrin to treat his flare-ups.  On examination, flexion of all digits was to 90 degrees, and extension was to 0 degrees.  The Veteran was again diagnosed as having status post fracture of the fourth metacarpal of his right hand.

Finally, the Veteran testified on appeal in an August 2013 hearing before the undersigned.  As an initial matter, the Veteran stated in his hearing that he would be satisfied with a 10 percent evaluation for his right hand.  Regarding his symptoms, the Veteran reported that his right hand had pain and a numbing sensation, particularly when bent, gripping/grasping, and when making a fist; the pain and numbness were mainly in his thumb and forefinger.  

Based on the foregoing, the Board finds that a 10 percent evaluation, but no higher, is warranted.  This rating is assigned because the evidence of record revealed that the Veteran has painful motion in his hand.  Indeed, it is VA policy to recognize actually painful motion as warranting at least the minimum compensable rating.  38 C.F.R. § 4.59.  This provision is applicable to any orthopedic disability.  See Burton v. Shinseki, 25 Vet. App. 1 (2010); see also 38 C.F.R. § 4.59 (2012). 

A higher rating is not warranted based on limitation of motion, even with consideration of the DeLuca precepts.  As noted, at the VA examinations, the Veteran's hand range of motion was basically normal.  The Board finds that the 10 percent rating adequately portrays the Veteran's functional loss due to pain in accordance with 38 C.F.R. §§ 4.40, 4.45, and 4.59, and demonstrates that any such functional loss is contemplated. 

As such, an initial 10 percent rating, and no higher, is warranted for the Veteran's lumbar spine degenerative arthritis for the entire appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected right hand disability, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 


ORDER

An initial 10 percent evaluation for right hand evaluation is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


